DETAILED ACTION
Claims 1, 3-13, 15, 17-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5-6, 8, 13, 15, 17, 19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (US 9659218) in view of Gaunt et al. (US 2015/0363060), and further in view of Horev et al. (US 2016/0088322), and further in view of Hui et al. (US 2016/0277952), and further in view if Liu et al. (US 2015/0296559).

Claim 1, Shetty teaches a method for determining quality of experience parameters of an encrypted video stream received at a client device (i.e. client devices) (col. 3-4, lines 66-38), the method comprising: 

“determining a first instance of at least one quality-related label of a plurality of quality-related labels (i.e. start times) based on applying a trained classifier to the first instance of the at least one stream-related feature (i.e. applying function of training module 210), wherein each of the plurality of quality-related labels corresponds to a respective experience parameter (i.e. target video clips segment start times) of the quality of experience parameters of the encrypted video stream received at the client device” (col. 8-9, lines 22-46);
 extracting, from the one or more encrypted video streams, a second instance of the at least one stream-related feature after the changing of the one or more network parameters (i.e. any feature extraction) (col. 3-4, lines 66-38); 
determining a second instance of the at least one quality-related label based on applying the trained classifier to the second instance of the at least one stream-related feature extracted after the changing of the one or more parameters (i.e. start times for clips) (col. 8-9, lines 22-46).
Shetty is not entirely clear in teaching a method for determining quality of experience parameters of an encrypted video stream received at a client device, the method comprising: 
“a first instance of at least one stream-related feature associated with at least one of throughput of the one or more encrypted video streams, peak density of the one 
“wherein the at least one quality-related label is associated with playback quality of the one or more encrypted video streams”;
changing one or more network parameters associated with the network to perform capacity enhancements at a radio access network used to connect the content server to at least one of the plurality of client devices via the network or at a network core used to connect the content server to the at least one of the plurality of client devices via the network;
analyzing the first instance of the at least one quality-related label determined before the changing of the one or more network parameters and the second instance of the at least one quality-related label determined after the changing of the one or more network parameters to obtain a measure of an impact of the changing of the one or more network parameters on the quality of experience parameters of the encrypted video stream received at the client device. 
Gaunt teaches a method for determining quality of experience parameters of an encrypted video stream received at a client device, the method comprising:
“a first instance of at least one stream-related feature (i.e. estimated bandwidth) associated with at least one of throughput of the one or more encrypted video streams (i.e. estimated bandwidth), peak density of the one or more encrypted video streams, or quantity of the one or more encrypted video streams" (p. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided estimated bandwidth as 
Horev teaches a method for determining quality of experience parameters of an encrypted video stream received at a client device, the method comprising: 
 wherein the at least one quality-related label is associated with playback quality (i.e. video quality estimation information) of the one or more encrypted video streams” (p. 0041-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided stream related features within a stream as taught by Horev to the system of Shetty to allow for quality estimation (p. 0041).
Hui teaches a method for determining quality of experience parameters of an encrypted video stream received at a client device, the method comprising: 
analyzing the first instance of the at least one quality-related label (i.e. clarity rate) determined before the changing of the one or more network parameters and the second instance of the at least one quality-related label determined after the changing of the one or more network parameters (i.e. clarity score) to obtain a measure of an impact (i.e. clarity rate of change threshold) of the changing of the one or more network parameters on the quality of experience network parameters of the encrypted video stream received at the client device (p. 0043-0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a clarity score as taught by 
Liu teaches the specific feature of:
changing one or more network parameters associated with the network to perform capacity enhancements (i.e. download and streaming throughput) at a radio access network used to connect the content server (i.e. server) to at least one of the plurality of client devices (i.e. UE) via the network or at a network core used to connect the content server to the at least one of the plurality of client devices via the network (p. 0145-0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided capacity enhancements are core level as taught by Liu to the system of Shetty to allow for an adaptive streaming mode (p. 0179).

Claim 3, Shetty teaches a method of claim 1, further comprising: 
extracting, from one or more encrypted video streams sent over a network from the content server to the plurality of client devices, a set of stream-related features (i.e. features extracted) (col. 8, lines 22-37); 
extracting, from one or more client devices of the plurality of client devices, a set of quality-related labels (i.e. start times) corresponding to the quality of experience parameters of the encrypted video stream received at the one or more client devices (col. 8, lines 22-37); and 


Claim 5, Shetty teaches the method of claim 3, wherein the one or more client devices comprise at least one of controlled user equipment (UEs) or UE simulators (col. 3-4, lines 66-38). 

Claim 6, Shetty is silent regarding the method of claim 1, wherein the at least one  stream-related feature comprises at least one of: 
a mean throughput; 
an effective throughput; 
a quartile of throughput; 
at least one of a high, mid, or low peak density; or 
a total number of the one or more encrypted video streams. 
Gaunt teaches the method of claim 3, wherein the set of stream-related features comprises at least one of: 
an effective throughput (i.e. bandwidth estimation) (p. 0043); 
a quartile of throughput; 
at least one of a high, mid, or low peak density; or 
a total number of the one or more encrypted video streams. 


Claim 8 is analyzed and interpreted as an apparatus of claim 1.
Claim 9 is analyzed and interpreted as an apparatus of claims 1 and 3.
Claim 10 is analyzed and interpreted as an apparatus of claim 5.
Claim 13 is analyzed and interpreted as an apparatus of claim 3.

Claim 15 recites “one or more computer-readable storage media having computer-readable instructions stored thereon, which, when executed by a processor” perform the steps of claim 1. Shetty teaches “one or more computer-readable storage media having computer-readable instructions stored thereon, which, when executed by a processor” perform the steps of claim 1 (col. 2, lines 26-31).
Claim 17 recites “one or more computer-readable storage media having computer-readable instructions stored thereon, which, when executed by a processor” perform the steps of claim 3. Shetty teaches “one or more computer-readable storage media having computer-readable instructions stored thereon, which, when executed by a processor” perform the steps of claim 3 (col. 2, lines 26-31).
Claim 19 recites “one or more computer-readable storage media having computer-readable instructions stored thereon, which, when executed by a processor” perform the steps of claim 5. Shetty teaches “one or more computer-readable storage 

Claim 23, Shetty is silent regarding the method of claim 1, wherein the measurement of the impact is a metric associated with a difference between the first instance of the at least one quality-related label and the second instance of the at least one quality-related label.
Hui teaches the method of claim 1, wherein the measurement of the impact (i.e. clarity rate change threshold) is a metric associated with a difference between the first instance of the at least one quality-related label and the second instance of the at least one quality-related label (p. 0043-0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a clarity score as taught by Hui to the system of Shetty to allow for changes to be tracked so that clarity does not fall below a threshold effecting the quality of experience (p. 0045).

Claim 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (US 9659218) in view of Gaunt et al. (US 2015/0363060), and further in view of Horev et al. (US 2016/0088322), and further in view of Hui et al. (US 2016/0277952), and further in view if Liu et al. (US 2015/0296559), and further in view of Rangarajan et al. (US 8706655).

Claim 4, Shetty is not entirely clear in teaching the method of claim 3, further comprising: 
validating the trained classifier using a validation dataset; and 
testing the trained classifier using a test dataset, wherein the validation dataset and the test dataset each comprise a respective set of stream-related features and a respective set of quality-related labels. 
Rangarajan teaches the method of claim 3, further comprising: 
validating the trained classifier using a validation dataset (i.e. pre-labeled training set) (col. 5-6, lines 66-54); and 
testing the trained classifier using a test dataset (i.e. human rating module), wherein the validation dataset and the test dataset each comprise a respective set of stream-related features (i.e. preference data) and a respective set of quality-related labels (i.e. quality ratings) (col. 6-8, lines 67-65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a test dataset as taught by Rangarajan to the system of Shetty to provide a control to the data (col. 6-8, lines 67-65).

Claim 18 recites “one or more computer-readable storage media having computer-readable instructions stored thereon, which, when executed by a processor” perform the steps of claim 4. Shetty teaches “one or more computer-readable storage media having computer-readable instructions stored thereon, which, when executed by a processor” perform the steps of claim 4 (col. 2, lines 26-31).

Claim 6-7, 11-12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (US 9659218) in view of Gaunt et al. (US 2015/0363060), and further in view of Horev et al. (US 2016/0088322), and further in view of Hui et al. (US 2016/0277952), and further in view if Liu et al. (US 2015/0296559), and further in view of Salem et al. (US 2014/0282769).

Claim 7, Shetty is silent regarding the method of claim 3, wherein the at least one quality-related label comprises one or more of, a rebuffering time percentage, a number of stalls, or a streaming reproduction cut-off ratio. 
Salem teaches the method of claim 1, wherein the set of quality-related labels comprise one or more of, a rebuffering time percentage (i.e. rebuffering time) (p. 0003, 0017), a number of stalls, or a streaming reproduction cut-off ratio. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided rebuffering time percentage as taught by Salem to the system of Shetty to provide efficient use of bandwidth (p. 0003).

Claim 11 is analyzed and interpreted as an apparatus of claim 6.
Claim 12 is analyzed and interpreted as an apparatus of claim 7.

Claim 20 recites “one or more computer-readable storage media having computer-readable instructions stored thereon, which, when executed by a processor” .

Claims  21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (US 9659218) in view of Gaunt et al. (US 2015/0363060), and further in view of Horev et al. (US 2016/0088322), and further in view of Hui et al. (US 2016/0277952), and further in view if Liu et al. (US 2015/0296559), and further in view of ElArabawy et al. (US 2017/0093648).

Claim 21, Shetty is silent regarding the method of claim 1, wherein:
the extracting of the first instance of the at least one stream-related feature is without obtaining data directly from the client device and without decrypting the one or more encrypted video streams; and
the extracting of the first instance of the at least one stream-related feature is via a passive tap into the network.
Horev teaches a method for determining quality of experience parameters of an encrypted video stream received at a client device, the method comprising: 
the extracting of the first instance of the at least one stream-related feature (i.e. video quality estimation information) is without obtaining data directly from the client device and without decrypting the one or more encrypted video streams (p. 0041-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided stream related features 
ElArabawy teaches the method of claim 1, wherein:
the extracting of the first instance of the at least one stream-related feature is via a passive tap into the network (p. 0004-0005, 0018-0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a passive signal tap as taught by ElArabawy to the system of Shetty to enable a calculation of a quality metric (p. 0018-0021).

Claim 22, Shetty is silent regarding the method of claim 21, wherein:
the extracting of the second instance of the at least one stream-related feature is without obtaining data directly from the client device and without decrypting the one or more encrypted video streams; and
the extracting of the second instance of the at least one stream-related feature is via the passive tap into the network.
Horev teaches the method of claim 21, wherein:
the extracting of the second instance of the at least one stream-related feature (i.e. video quality estimation information of next stream) is without obtaining data directly from the client device and without decrypting the one or more encrypted video streams (p. 0041-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided stream related features 
ElArabawy teaches the method of claim 1, wherein:
the extracting of the second instance of the at least one stream-related feature is via a passive tap into the network (p. 0004-0005, 0018-0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a passive signal tap as taught by ElArabawy to the system of Shetty to enable a calculation of a quality metric (p. 0018-0021).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13, 15, 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1, 3-13, 15, 17-23 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140240522 A1	LEE; Chul Hee
US 20190373464 A1	CHARI; Amalavoyal Narasimha et al.
US 20190205805 A1	Albino; Austin W. et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        7/28/2021